     Case 2:12-cv-02499-JAM-CKD Document 179 Filed 11/06/19 Page 1 of 8


1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10

11    SANDY BELL, MARTIN GAMA, and          No.   2:12-cv-02499-JAM-CKD
      MICHAEL GAMA, individually,
12    and on behalf of others
      similarly situated, and as
13    aggrieved employees pursuant          ORDER DENYING
      to the Private Attorneys              DEFENDANTS’SUCCESSIVE MOTION FOR
14    General Act (“PAGA”),                 SUMMARY JUDGMENT
15                  Plaintiffs,
16          v.
17    HOME DEPOT U.S.A., INC., a
      Delaware corporation; JOHN
18    BROOKS, an individual; and
      DOES 1-10 inclusive,
19
                    Defendants.
20
21         Sandy Bell, Martin Gama, and Michael Henry (“Plaintiffs”)

22   allege Defendants—Home Depot, U.S.A. and John Brooks, the

23   regional manager for the Home Depot stores where Plaintiffs

24   worked—violated California law by designing Home Depot’s workday

25   to evade overtime obligations.        Since this case began,

26   Defendants have filed four motions for summary judgment.

27   Plaintiffs argue the Court should not adjudicate Defendants’

28   most-recent motion because it raises arguments that either have
                                           1
     Case 2:12-cv-02499-JAM-CKD Document 179 Filed 11/06/19 Page 2 of 8


1    already been adjudicated or are legally baseless.          The Court

2    agrees.    For the reasons discussed below, the Court denies

3    Defendants’ successive motion for summary judgment.1

4

5                                I.    BACKGROUND

6          In 2012, Sandy Bell and Martin Gama brought a wage-and-hour

7    class action in state court, alleging Defendants violated several

8    provisions of the California Labor Code.         Compl., ECF No. 2-3.

9    Defendants removed the suit this Court, where it was ultimately

10   consolidated with Henry v. Home Depot, U.S.A., a case transferred

11   from the Northern District of California.          See ECF No. 136.

12         Over the past six years, Defendants have filed four motions

13   for summary judgment.      In September 2015, before Bell and Henry’s

14   cases were consolidated, Defendants filed a motion for summary

15   judgment in Henry’s case.        See, Henry v. Home Depot, U.S.A., No.

16   3:14-cv-04858-JST at ECF No. 29.        Henry filed suit in the

17   Northern District of California, alleging Defendants designed

18   Home Depot’s workday to avoid overtime obligations.          Id. at ECF

19   No. 1-2.    Judge Tigar denied Defendants’ motion for summary

20   judgment on this claim, finding they failed to show, as a matter
21   of law, that Home Depot’s workday was not designed to evade

22   overtime compensation.      Henry v. Home Depot, U.S.A., No. 14-cv-

23   04858-JST, 2016 WL 39719, at *4 (N.D. Cal. Jan. 4, 2016).

24         The next month, Defendants filed a motion for summary

25   judgment in Bell’s case.      ECF No. 72.      This Court granted

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for November 5, 2019.
                                      2
     Case 2:12-cv-02499-JAM-CKD Document 179 Filed 11/06/19 Page 3 of 8


1    Defendants’ motion in all but one respect.         Largely adopting the

2    reasoning set forth in Judge Tigar’s decision, this Court denied

3    Defendants’ motion on Plaintiffs’ claim that Home Depot’s workday

4    was designed to evade overtime compensation.         See Transcript for

5    February 23, 2016 Hearing at 28:7-24, ECF No. 98.

6           After the Court consolidated Bell and Henry’s cases,

7    Defendants filed a motion for summary adjudication on Plaintiffs’

8    Section 203 and 226 claims.        May 2017 Mot. for Summ. J., ECF No.

9    146.   Section 203 and 226 levy penalties against employers who

10   “willfully” fail to pay final wages (section 203) or “knowingly

11   and intentionally” fail to provide proper wage statements

12   (section 226).     This Court granted Defendants’ motion for summary

13   adjudication in full.      ECF No. 158.

14          Following this series of motions, Plaintiffs’ only remaining

15   claim is that Defendants designed the Home Depot workday to evade

16   overtime obligations.      The current motion for summary judgment,

17   ECF No. 173, maintains Defendants are entitled to judgment on

18   that claim.

19

20                                II.    OPINION
21          A.   Legal Standard

22          Federal Rule of Civil Procedure 56 does not limit the

23   number of motions for summary judgment a party may file.

24   Hoffman v. Tonnemacher, 593 F.3d 908, 911 (9th Cir. 2010).

25   Indeed allowing a party to file a successive motion for summary

26   judgment is sometimes “logical[] and [] fosters the just,
27   speedy, and inexpensive resolution of suits.”          Id. at 911

28   (citing Fed. R. Civ. Proc. 1).        This is particularly true when
                                           3
     Case 2:12-cv-02499-JAM-CKD Document 179 Filed 11/06/19 Page 4 of 8


1    a successive motion is based on an “expanded factual record.”

2    Id.   Even so, courts must be “conscious of the potential for

3    abuse of the procedure.”      Id.   For this reason, “district courts

4    retain discretion to weed out frivolous or simply repetitive

5    motions.”    Id.

6          B.    Analysis

7          Defendants argue the Court should adjudicate its successive

8    motion for summary judgment because the motion (1) is based on

9    an expanded record; and (2) proffers a new legal theory that

10   would resolve the case in its entirety.         Mot. at 6-7.

11   Plaintiffs disagree, arguing the motion is premised on a

12   baseless legal theory and facts that were available at the time

13   of Defendants’ earlier motions.       Opp’n at 5-6, 12-14.

14               1.     Expanded Factual Record

15         The Court will not re-adjudicate the argument that

16   Plaintiffs cannot prove Home Depot’s workday was designed to

17   evade overtime.     Defendants contend it is appropriate to

18   relitigate this argument because it “is based on an expanded

19   factual record, including additional facts regarding Home Depot’s

20   original workday designation in the early 1980s.”          Mot. at 7.
21   This expanded record, Defendants contend, “makes clear that

22   Plaintiffs have no evidence at all to support their claim.”             Id.

23         But as Plaintiffs argue, Defendants’ “expanded factual

24   record” refers to deposition testimony from Christine Barnaby—the

25   Director of Human Resources Operations at Home Depot.           Opp’n at 5

26   (“The entirety of Home Depot’s Motion relies on the fact that it
27   has not changed its workday definition since the early 1980’s.”).

28   Barnaby was deposed on October 29, 2015.         Indeed, Defendants
                                           4
     Case 2:12-cv-02499-JAM-CKD Document 179 Filed 11/06/19 Page 5 of 8


1    relied upon her testimony in their November 2015 and May 2017

2    motions for summary judgment.       See Barnaby Decl., November 2015

3    Mot., ECF No. 72-2; Barnaby Decl., May 2017 Mot, ECF No. 146-1.

4          The Court denied Defendants’ November 2015 motion for

5    summary judgment on Plaintiffs’ overtime law claim.          During the

6    hearing on this motion, the Court explained it had considered

7    Barnaby’s declaration and deposition testimony.          Transcript of

8    Feb. 23, 2016 Hearing at 20:12, ECF No. 98.         Notwithstanding that

9    evidence, the Court found itself unable to “conclude as a matter

10   of law that [Home Depot’s] workday designation was not designed

11   to evade overtime law.”      Id. 28:21-24.

12         Defendants’ May 2017 motion for summary judgment dealt with

13   different claims.     See May 2017 Mot. (requesting summary

14   adjudication on Plaintiffs’ Section 203 and Section 226 claims).

15   The Court nonetheless found occasion to discuss Barnaby’s

16   declaration, and reiterate its prior ruling on the overtime

17   claim.    September 7, 2017 Order, ECF No. 58 (“In sum, although a

18   jury presented with the totality of the evidence may still find

19   Home Depot liable on the overtime claim . . . Home Depot has

20   presented a good faith defense to [Section 203 and 226]
21   liability.”)

22         Bearing these orders in mind, the Court finds Defendants’

23   Barnaby-based argument is purely repetitive.         The Court will not

24   allow Defendants to exploit a successive motion’s “potential for

25   abuse.”    The Court denies the motion on this ground.

26   ///
27   ///

28   ///
                                           5
     Case 2:12-cv-02499-JAM-CKD Document 179 Filed 11/06/19 Page 6 of 8


1                2.   New Legal Theory

2          The Court also denies Defendants’ motion for summary

3    judgment based on their “new and distinct legal theory” that

4    California labor law only prohibits an employer from changing its

5    workday in a way that evades overtime obligations.          See Mot. at

6    10-13.   Defendants cite two district court cases for the

7    proposition that courts frequently allow successive motions so a

8    party may present new legal arguments: Baker v. Phoenix Ins. Co.,

9    No. 12-cv-1788-JLR, 2013 WL 3208564, at *2-3 (W.D. Wash. June 24,

10   2013); Larsgard v. Corizon Health, Inc., No. 13-cv-01747-PHX-SPL,

11   2014 WL 5340581, at *12 (D. Ariz. Oct. 21, 2014).          In response,

12   Plaintiffs argue that, while a court may allow successive motions

13   so parties may raise new arguments, the new arguments cannot be

14   frivolous.    See Opp’n at 12-13.     Plaintiffs contend Defendants’

15   newly-proposed theory is “without legal support and contravenes

16   the prevailing case law on which Judge Tigar and this Court based

17   their [prior summary judgment decisions].”         Id. at 12.

18         The provision at issue here is the California Department of

19   Labor Standards Enforcement Policies and Interpretations Manual

20   (“DSLE Manual”) § 48.12.      In relevant part, it reads:
21         A workday is a consecutive 24-hour period beginning at
           the same time each calendar day, but it may begin at
22         any time of day. The beginning of an employee’s
           workday need not coincide with the beginning of that
23         employee’s shift, and an employer may establish
           different workdays for different shifts. However,
24         once a workday is established, it may be changed only
           if the change is intended to be permanent and the
25         change is not designed to evade overtime obligations.
26         Defendants understand this provision as only proscribing
27   changes to an employee’s workday that are designed to evade

28   overtime obligations.      Mot. at 10-13.    That is to say: if an
                                           6
     Case 2:12-cv-02499-JAM-CKD Document 179 Filed 11/06/19 Page 7 of 8


1    employer establishes a workday designed to evade overtime

2    obligations but never changes it, the workday is valid under

3    California law.     See Opp’n at 12-14.     But as Plaintiffs argue,

4    this reading of § 48.12, is tortured, contravenes common sense,

5    and is unsupported by the cases Defendants cite.          See Mot. at 10-

6    13 (citing Cummings v. Starbucks Corp., No. 12-cv-06345-MWF, 2013

7    WL 2096435 (C.D. Cal. May 14, 2013); Mendoza v. Nordstrom, Inc.,

8    2 Cal. 5th 1074, 1084-85 (2017); Abshire v. Redland Energy

9    Servs., LLC, 695 F.3d 792, 794-95 (8th Cir. 2012); Johnson v.

10   Heckman Water Res. (CVR), Inc., 758 F.3d 627, 632-33 (5th Cir.

11   2014)).

12         Indeed, in Seymore v. Metson Marine, Inc., a California

13   Court of Appeal concluded that that California law barred

14   employers from “designat[ing] its workweek in a manner that is

15   designed primarily to evade overtime compensation.”          194 Cal.

16   App. 4th 361, 368 (2011), overruled on other grounds by Mendiola

17   v. CPS Security Solutions, Inc., 60 Cal. 4th 833 (2015).             The

18   Eighth Circuit may have found that Seymore’s interpretation of

19   California law was incorrect, see Abshire v. Redland Energy

20   Services, LLC, 695 F.3d 792, 795 (8th Cir. 2012), but this Court
21   cannot.     See Veliz v. Abney, 181 Fed. Appx. 621, 623 (9th Cir.

22   2006) (“When interpreting state law, federal courts . . . . [are]

23   obligated to follow the decisions of the state’s intermediate

24   appellate courts where there is no convincing evidence that the

25   state supreme court would decide the matter differently.”)

26         The newness of Home Depot’s second argument does not pardon
27   how closely it flirts with frivolity.        The Court denies

28   Defendants successive motion for summary judgment on this ground.
                                           7
     Case 2:12-cv-02499-JAM-CKD Document 179 Filed 11/06/19 Page 8 of 8


1

2                                 III.    ORDER

3          For the reasons set forth above, the Court DENIES

4    Defendants’ successive motion for summary judgment.

5          IT IS SO ORDERED.

6    Dated: November 5, 2019

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           8
